Name: 86/621/EEC: Commission Decision of 10 December 1986 approving a second addendum to the programme relating to cereals submitted by the Government of the Federal Republic of Germany for the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States
 Date Published: 1986-12-20

 Avis juridique important|31986D062186/621/EEC: Commission Decision of 10 December 1986 approving a second addendum to the programme relating to cereals submitted by the Government of the Federal Republic of Germany for the Land of Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0042*****COMMISSION DECISION of 10 December 1986 approving a second addendum to the programme relating to cereals submitted by the Government of the Federal Republic of Germany for the Land of Baden-Wuerttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/621/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 21 March 1986 the Government of the Federal Republic of Germany forwarded a second addendum to the programme approved by Commission Decision 80/1056/EEC (3) relating to the marketing of cereals in the Land of Baden-Wuerttemberg; Whereas the second addendum concerns the extension, adaptation and modernization of storage and intake facilities, including the ancillary equipment necessary with a view to marketing the cereals to ensure that the products keep well and that homogeneous consignments can be constituted rapidly, so as to add value to the products concerned and make the sector more competitive; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the principles of sound financial management preclude encouragement for investments that are used for intervention purposes; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the cereal sector in the Land of Baden-Wuerttemberg; whereas the time laid down for implementing the second addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION: Article 1 The second addendum to the programme relating to the cereal sector in the Land of Baden-Wuerttemberg, notified on 21 March 1986 by the Government of the Federal Republic of Germany in accordance with Regulation (EEC) No 355/77, is hereby approved, except for the facilities that are used for intervention purposes. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 308, 19. 11. 1980, p. 16.